i          i        i    i      i      i




                                 MEMORANDUM OPINION

                                           No. 04-08-00667-CR

                                             Gabriel LUNA,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CR-9334
                              Honorable Mary Román, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           Gabriel Luna pleaded guilty to the offense of possession of less than one gram of cocaine,

and the trial court placed him on community supervision for a term of two years. The State filed a

motion to revoke Luna’s community supervision, alleging Luna violated the terms of his community

supervision by failing to report to his supervision officer between the months of April 2008 and July

2008. After a hearing on the State’s motion, the trial court revoked Luna’s community supervision.
                                                                                         04-08-00667-CR

The trial court subsequently sentenced Luna to a term of 12 months imprisonment and fined him

$1,500. We affirm.

        Luna’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal is frivolous and without merit. Counsel provided Luna with a copy of the brief and informed

him of his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Luna filed a pro se letter with the court raising several issues.

        After reviewing the record, appellate counsel’s brief, and Luna’s letter, we agree with counsel

that the appeal is frivolous and without merit. The judgment of the trial court is therefore affirmed.

Furthermore, we grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 86; Bruns
924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Luna wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals. See TEX . R. APP . P. 68.3; 68.7. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 68.4.

                                                        Catherine Stone, Chief Justice

Do not publish

                                                  -2-